Citation Nr: 1012255	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based on the unemployability 
of the individual (TDIU).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel











INTRODUCTION

The Veteran had active service from December 1990 to April 
1993 and from July 1997 to June 2000, service in the 
National Guard in the state of Washington from April 1993 to 
January 1995, and additional unverified service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the Veteran's claim of entitlement to TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
disposition of the claim.

VA will grant TDIU when the evidence shows that a veteran is 
precluded, by reason of his service-connected disabilities, 
from obtaining and maintaining any form of gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Under 
the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that 
the service-connected disabilities are so severe, standing 
alone, as to prevent the retaining of gainful employment.

In this case, at the present time, the Veteran has been 
service-connected for a number of disabilities.  Entitlement 
to a TDIU requires that, if there are two or more 
disabilities, at least one disability is rated 40 percent or 
more and there is sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).  As the Veteran's service-connected 
depressive disorder is rated 50 percent disabling, and his 
combined evaluation for compensation is 80 percent, he meets 
the percentage requirements of 38 C.F.R. § 4.16(a).  The 
question, therefore, becomes whether the evidence shows that 
the Veteran is, in the judgment of the rating agency, unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities. 

The Board notes that the Veteran has not yet provided 
sufficient information regarding his employment history.  At 
the time of his September 2006 application for TDIU, he 
named one employer.  A subsequent letter from the RO, dated 
in September 2006, requested that the Veteran provide an 
address for the employer listed on his TDIU claim, as well 
as any employer in the last five years.  Report of Contact 
dated in May 2007 indicates that the Veteran was contacted 
by the RO twice by telephone in an effort to obtain the 
requested information.  To date, there has been no response 
from the Veteran.  On remand, the Veteran should be given an 
additional opportunity to provide information regarding his 
employment history.

The Board also notes that it appears that the Veteran has 
participated in the VA Vocational Rehabilitation and 
Education (VR&E) program.  Report of Contact dated in June 
2007 indicates that the RO contacted a VR&E employee 
regarding the educational status of the Veteran.  The RO 
reported that the VR&E employee informed the RO that the 
Veterans was currently considered "feasible" and that he was 
currently going to college.  The Veteran's vocational 
rehabilitation folder, however, has not been associated with 
the claims file.  The records associated with the Veteran's 
participation in the VR&E program may include evidence 
pertinent to his TDIU rating claim. 

VA records should be obtained, if available.  See 38 C.F.R. 
§ 3.159(c)(2)(2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  As such, the RO should take 
the appropriate steps on remand to associate the Veteran's 
vocational rehabilitation folder with the claims file.

The Veteran's post-service treatment records associated with 
the claims file address his employability only in limited 
terms.  During treatment in January 2007 the Veteran 
reported that he was working at Winn-Dixie.  At the time of 
the Veteran's May 2007 VA examinations as to his joints and 
mental disability, one examiner opined that the Veteran was 
not precluded from sedentary jobs requiring no manual labor, 
and another examiner opined that he was not unemployable due 
to his major depressive disorder, and that the Veteran 
reported that he was unable to work due to his physical 
conditions.  During treatment in September 2008 the Veteran 
reported that he was finding the coursework he was 
completing in order to be eligible for a physical therapy 
assistant program to be difficult and uninteresting.  Record 
of private treatment dated in May 2008 indicates that 
subsequent to the Veteran's knee surgery, he was unable to 
work until November 2008 and might be unable to perform any 
strenuous or physical activities for 3 to 10 months.  At the 
time of the Veteran's January 2009 VA examination as to his 
spine, the Veteran reported that he was unemployed due to 
his back and knee disabilities.   

A medical opinion has not been provided regarding the 
Veteran's ability to secure or follow a substantially 
gainful occupation, solely due to his service-connected 
disabilities.  Because it is unclear to the Board whether 
the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, the prudent and thorough course of action is 
to afford the Veteran a VA examination, to include a VA 
Social and Industrial Survey, on remand.

Therefore, the Board determines that a contemporaneous and 
complete medical opinion is necessary to adjudicate this 
claim, and is required by VA's duty to assist the Veteran.  
See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. 
West, 12 Vet. App. 524, 538-40 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him an 
additional opportunity to provide 
information as to his last employers.  Any 
responses, including negative responses, 
from the Veteran or from any contacted 
employer must be associated with the 
claims file.

2.  Obtain and associate with the claims 
file the Veteran's VA vocational 
rehabilitation folder.  Any responses, 
including negative responses, as to the 
existence of such records must be 
associated with the claims file.

3.  After the above-described development 
has been completed, schedule the Veteran 
for a VA examination, to include a VA 
Social and Industrial Survey, to ascertain 
the impact of his service-connected 
disabilities on his unemployability.  In 
this regard, the examiner should note that 
the Veteran is currently service-connected 
for the following disabilities:  (1) 
depressive disorder; (2) L5-S1 
degenerative joint disease; (3) right 
elbow medial epicondylitis; (4) bilateral 
hallux valgus with sesamoiditis; (5) 
patellar tendon injury with instability, 
left knee; (6) scar, status post patellar 
tendon injury with surgical repair, left 
knee; and (7) patellar tendon injury with 
surgical repair, left knee.

The examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities, both singly and 
jointly, on the Veteran's employability.  
The examiner should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of his 
non-service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  

The examiner should review the claims 
folder and the examination report should 
indicate that review.  A complete 
rationale should be provided for all 
opinions given.  The opinions should be 
based on examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to any scheduled 
examination.

4.  Then, after ensuring that any other 
necessary development has been completed; 
readjudicate the Veteran's claim of 
entitlement to TDIU, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

